UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4790
JEAN VIVALDY JASMIN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                             (CR-00-67)

                  Submitted: September 19, 2002

                      Decided: September 26, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John M. Ervin, III, Darlington, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Alfred W. Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JASMIN
                             OPINION

PER CURIAM:
   Jean Vivaldy Jasmin pled guilty to conspiracy to possess more than
five kilograms of cocaine and more than fifty grams of cocaine base
(crack) in violation of 21 U.S.C. § 846 (2000), and received a sen-
tence of 168 months imprisonment. Jasmin contends on appeal that
the district court clearly erred in making a two-level sentence
enhancement pursuant to U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (2000). We affirm.
   Jasmin and a co-defendant, Aaron Dorfman, drove from Miami,
Florida, to Florence, South Carolina, on May 9, 2000, to deliver a
supply of cutting agent and pick up money from drug dealer Johnny
Joseph, also a co-defendant. Jasmin admitted that he went into a bed-
room in the house occupied by Joseph and helped count and wrap
$29,000 in cash, then brought a car speaker into the room. After the
money was hidden in the speaker, Jasmin and Dorfman began the
drive back to Miami. A search warrant was executed at the house in
Florence the next day. Nine ounces of powder cocaine, 1.5 ounces of
crack, and one ounce of marijuana were seized, as well as drug para-
phernalia and a 9mm handgun. Dorfman testified in a related trial that
he had seen a 9mm pistol on the dresser in the bedroom while Jasmin
and Joseph were counting the money. Jasmin denied seeing a gun. We
conclude that Jasmin failed to show that his co-defendant’s posses-
sion of a firearm was not reasonably foreseeable to him. See United
States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994) (absent
exceptional circumstances, co-defendant’s possession of firearm is
reasonably foreseeable when joint criminal activity involves large
amounts of drugs and cash) (internal quotation omitted); see also
United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997) (proximity
of guns to illegal drugs can support enhancement under
§ 2D1.1(b)(1)).
   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                         AFFIRMED